Citation Nr: 1202812	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  08-21 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bowel dysfunction as secondary to service-connected lumbar paravertebral myositis, herniated nucleus pulposus with radiculopathy L5-S1, left.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel




INTRODUCTION


The Veteran served on active duty from May 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

On his July 2008 VA Form 9, Substantive Appeal the Veteran requested a local hearing at the RO before a Decision Review Officer (DRO).  In a July 2008 letter, the RO informed the Veteran that his DRO hearing was scheduled for a date in August 2008.  Subsequently, in August 2008, the Veteran and his representative submitted a statement to the RO cancelling the hearing and requesting that the appeal be sent to the Board for adjudication.  Thus, the Board deems that the Veteran has withdrawn his request for a local DRO hearing.  


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran takes pain medication including oxycontin, which has been prescribed, at least in part, for his service-connected lumbar spine disorder. 

2.  The evidence of record indicates that the pain medication likely causes the Veteran's constipation and associated fecal leakage as side effects.  


CONCLUSION OF LAW

The criteria for service connection for bowel dysfunction as secondary to service-connected lumbar paravertebral myositis, herniated nucleus pulposus with radiculopathy L5-S1, left, have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and interpreted by the United States Court of Appeals for Veterans Claims (the Court).  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  Given the determination reached in this decision, the Board is satisfied that adequate development has taken place and that there is a sound evidentiary basis for resolution of the claim for secondary service connection for a bowel dysfunction disability without detriment to the due process rights of the Veteran.  

Secondary Service Connection - Laws and Regulations

The law provides that secondary service connection shall be awarded when a disability is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Establishing service connection on a secondary basis therefore requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

Bowel Dysfunction

The Veteran claims service connection for bowel dysfunction as secondary to his service-connected lumbar paravertebral myositis, herniated nucleus pulposus with radiculopathy L5-S1, left.  In signed statements dated in April 2007 and June 2007 he asserted that when his pain medication was changed in May or June 2006 he was told that the new medication would aggravate his constipation condition and that his bowel dysfunction began when he started taking Oxycodone.  

The Board notes that the Veteran's DD Form 214 shows that he received the Combat Infantryman Badge (CIB) for service in the Republic of Vietnam.  Service treatment records are negative for any complaints of, or treatment for, troubles with his bowels.  His April 1970 discharge examination reflects there were no abnormalities of the anus and rectum.

Post-service, the Veteran was service-connected for low back strain in an August 1970 rating decision because there was a history in service of contusion to the back with back strain after he fell off a personnel carrier in Vietnam in 1968 and spent several days in a hospital.  The Board notes that the Veteran currently has a 60 percent disability rating for this spinal disability.  

The Board also notes that in addition to his lumbar spine disability the Veteran is also service connected for the following disabilities: malaria; scar, shell fragment wound, left, anterior lateral thigh; scar, shell fragment wound, left anterior lateral leg; hearing loss; and erectile dysfunction and bladder dysfunction, both secondary to his service-connected lumbar spine disability.  

Records from the Social Security Administration (SSA) show that the Veteran is in receipt of SSA disability benefits for chronic schizophrenia.  

VA examinations of the Veteran's spine found in the record dated in July 1970, February 1972, November 1974, February 1977, June 1991, May 1996, June 1999, March 2000, and August 2002 show no complaints of fecal incontinence or bowel dysfunction.  

The Veteran submitted an 18-page printout of prescriptions issued by VA dated from 1995 to 2007.  This list showed that he was prescribed Bisacodyl, both daily tablets and a suppository, for constipation as well as Ducusate and Milk of Magnesia.  He also took at different times daily doses of Morphine, Tramadol and Oxycodone for pain relief.  The Oxycodone was apparently first prescribed in August 2001, Tramadol in December 2003, Ducusate in September 2005, morphine sulfate in September 2005, Bisacodyl in June 2006, and Milk of Magnesia in September 2006.  

The Veteran underwent a VA genitourinary examination in February 2006 in which the examiner found that the Veteran's erectile dysfunction and bladder incontinence were most likely than not secondary to his service-connected spinal disability.  

The Veteran underwent a VA rectal examination in March 2006 by a different VA examiner.  It was noted that the Veteran fell at home in November 2005 and hurt his back.  Radiculopathy was diagnosed secondary to a discogenic problem and the Veteran had developed bladder and bowel dysfunction.  The Veteran was said to be frequently constipated but at night had fecal incontinence as well as urinary incontinence.  Fecal leakage occurred almost every night and the Veteran required pads and took Ducusate to keep his stools soft.  An electrodiagnostic examination (needle EMG) revealed a normal anal sphincter.  Diagnosis was bowel dysfunction manifested by history of anal sphincter incontinence secondary to HNP L5-S1, radiculopathy.  In a subsequent note, however, the VA examiner stated that the Veteran's bowel dysfunction was not caused by or the result of the Veteran's service-connected lumbar disability.  The examiner provided no explanation for the apparent contradiction between his diagnosis and etiology note.  

A March 2006 VA medical record noted that the Veteran's constipation was now controlled with Senokot.  

A June 2006 VA medical record noted the Veteran's complaint of constipation and stomach cramps caused by taking MS Contin.  It was also noted that opioid-induced constipation was not fully relieved with Senokot and that Bisacodyl was to be prescribed to alleviate constipation.  

A July 2006 VA medical record noted that the Veteran was oriented about back care health maintenance and the use of Oxycontin, including side effects such as constipation.  

An August 2006 VA chronic pain clinic record noted that the Veteran showed good tolerance to Oxycontin except for the worsening of opioid-inducing constipation after his last Oxycontin dose adjustment.  

An October 2006 VA endoscopic report noted a normal rectal examination.  An October 2006 VA primary care follow-up record noted an assessment of constipation, probably related to medication.  

An August 2007 VA primary care note signed by Dr. R.A.V.-T. stated that the Veteran was obtaining a refill of Oxycontin, which he received for his back pain.  The VA physician noted that the Veteran had constipation probably due to the use of narcotics.  

The Veteran's representative submitted an informal brief in February 2011.  Attached was an article concerning Ocycontin (or Oxycodone HCI an opioid analgesic) which noted that practically all patients become constipated while taking opioids on a persistent basis and that fecal impaction may result in some.  Stool softeners and stimulant laxatives were recommended as required.  

Based on the evidence of record the Board finds that secondary service connection for bowel dysfunction, specifically, constipation and associated fecal leakage, is appropriate in this case.  After a careful review of the evidence of record, the Board finds that the evidence is, at the very least, in relative equipoise as to whether the Veteran currently has a bowel disorder related to his service-connected lumbar spine disability.  As a point of relative equipoise has been reached with respect to the claimed disorder, the Board must resolve all doubt in the Veteran's favor and grant the claim for service connection.  

The Veteran has generally alleged the he has a bowel dysfunction due to his service-connected lumbar spine disability, perhaps due to his taking medications prescribed for his service-connected disabilities.  Although the Veteran is not competent to provide an opinion as to the etiology of his claimed disorder, he is competent to report his current symptomatology and when the onset of his symptoms began.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this regard, the Veteran has reported that the claimed bowel disorder began following the prescription of Oxycodone for pain relief in May or June 2006.  The Board finds the Veteran's testimony to be credible as there are no conflicting statements in the record.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  VA medical records show that while he was prescribed Oxycodone in 2001 the dosage was significantly increased in June 2006.  In addition, the March 2006 VA examiner noted that the Veteran had developed bladder and bowel dysfunction and was frequently constipated in the wake of a fall at home in November 2005 that reinjured his back.  

The medical evidence, however, includes contradictory opinions as to whether the Veteran's current bowel dysfunction is related to his service-connected lumbar spine disability.  As noted above, the claims file contains the October 2007 letter from the Veteran's VA treating physician, Dr. R.A.V.-T., who noted that the Veteran took Oxycontin for relief of back pain and essentially opined that the Veteran has constipation probably due to the use of narcotics.  In contrast, the March 2006 VA examiner opined that the Veteran's bowel dysfunction was not caused by or a result of his service-connected lumbar spine disorder.  

The Board notes that Dr. R.A.V.-T.'s August 2007 opinion favors secondary service connection in this case because he believes that the Veteran's constipation was due to the use of narcotic pain killers prescribed for the relief of pain associated with his service-connected spinal disability.  Various VA treatment records from 2006 noted above appear to corroborate Dr. R.A.V.-T.'s opinion when they note complaints and treatment for constipation aggravated by increased dosages of a pain killer.  

The record also contains the opinion of the March 2006 VA examiner who stated, in a one-sentence conclusory opinion, that the Veteran's bowel dysfunction was not caused by or the result of his service-connected lumbar disability.  This is particularly unhelpful in the Board's adjudication of this claim as this same VA examiner diagnosed bowel dysfunction manifested by history of anal sphincter incontinence secondary to HNP L5-S1, radiculopathy.  Nowhere does the VA examination report attempt to explain the discrepancy and apparent contradiction between diagnosing bowel dysfunction as secondary to the Veteran's service-connected spinal herniated discs but in a subsequent note asserting that the Veteran's bowel dysfunction was not caused by or the result of the Veteran's service-connected back disability.  In addition, the February 2006 VA examiner found that the Veteran's bladder dysfunction and erectile dysfunction were more likely than not secondary to his service-connected spinal disorder and provided a rationale for his opinion on why bladder dysfunction and erectile dysfunction were secondary to the Veteran's service-connected spinal disability.  

Thus, the Board cannot find that the March 2006 VA examiner's report and opinion constitutes the most authoritative review of the claims file or should be entitled to greater probative value than the other evidence of record.  Specifically, the March 2006 VA examiner's opinion does not provide any rationale or explanation of why the Veteran's bladder dysfunction should be considered caused by or the result of the Veteran's lumbar spinal disability while his bowel dysfunction is not.  In addition, the RO never sought a medical opinion on whether the Veteran's pain medication prescribed for his service-connected disabilities, such as Oxycodone, caused his bowel dysfunction.  Therefore, the Board finds that the medical and lay evidence has placed the record in equipoise as to whether the Veteran's bowel dysfunction is related to the pain medication the Veteran is prescribed , at least in part, for his service-connected lumbar spine disability.  Accordingly, the Board must resolve this issue in favor of the Veteran.  

After carefully reviewing all the evidence on file, the Board finds no adequate basis to reject the competent lay testimony and medical evidence of record that is favorable to the Veteran, based on a rational lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  While the evidence in this case is not unequivocal, it has nonetheless placed the record in relative equipoise.  Accordingly, the claim for secondary service connection is granted.  

Further inquiry could be undertaken with a view towards development of the Veteran's claim so as to obtain an additional medical opinion.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-07 (1994).  As such, the Board will exercise its discretion to find that the evidence is in relative equipoise and conclude that entitlement to secondary service connection for bowel dysfunction is warranted.  Id.  


ORDER

Service connection for bowel dysfunction (identified as constipation with associated fecal leakage) as secondary to service-connected lumbar paravertebral myositis, herniated nucleus pulposus with radiculopathy L5-S1, left, is granted, subject to the laws and regulations governing monetary awards.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


